 In the Matter of AUTOMOTIVEMAINTENANCE MACHINERY COMPANYandSTEELWORKERS ORGANIZING COMMITTEE ON BEHALFOF AMAL-GAMATEDASSOCIATIONOF IRON,STEEL & TIN WORKERS OF NORTHAMERICA, LODGE 1744Case No. C-711.-Decided Jwne 21, 1939Automotive and Garage Repair Equipment Manufacturing Industry-Inter-ference,Restraint,and Coercion:interrogation of employees concerning theirunion affiliation andactivity-Company-Dominated Union:domination of andinterferencewith formation and administration ; support;initial impetus toorganization of "inside"union given by employer-conducted election;hostilityshown by factory superintendent toward one organization,and friendlinesstoward another;meetings in plant during working hours;hastyrecognition, ormisleading statements concerning recognition,of newly formed union ; disestab-lished,as agency for collectivebargaining-Contract:employer ordered to ceasegiving effect to any contract it has or may have entered into with organizationfound to be company-dominated-UnitAppropriate for Collective Bargaining:production and maintenance employees,excluding watchmen and clerical andsupervisory employees ; maintenance employee also serving as watchman, ex-cluded; "set up men,"excluded-Discrimination:discharges;charges of, notsustained as to two employees,sustained as tothree-Employee Status:notaffected by discriminatorydischarge-Collective Bargaining:charges of refusalto bargain dismissed,because evidence did not sustain finding that union repre-sented amajority-Reinstatement Ordered-Back Pay:awarded.Mr. Robert R. Rissman,for the Board.FyffectClarke,byMr. Albert J. Smith,of Chicago, Ill., for therespondent.Mr. Lester F. Collins,ofWaukegan, Ill., for the Amalgamated.Mr. Harold J. Tallett,of North Chicago, Ill., for the Association.Mr. Robert Kramer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Steel WorkersOrganizing Committee, herein called the S. W. O. C., on behalf ofAmalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, Lodge 1744, herein called the Amalgamated, the National13 N. L.R. B., No. 40.338 AUTOMOTIVE MAINTENANCE MACHINERY COMPANY339Labor Relations Board, herein called the Board, by the RegionalDirector for the Thirteenth Region (Chicago, Illinois), issued itscomplaint, dated February 21, 1938, against Automotive MaintenanceMachinery Company, North Chicago, Illinois, herein called the re-spondent, alleging that the respondent had engaged in and was engag-ing in unfair labor practices affecting commerce, within the meaningof Section 8 (1), (2), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies'of the complaint and of notice of a hearing to be held on Febru-ary 28,1938, at Waukegan, Illinois, were duly served upon the respond-ent, the S. W. O. C., and Aminco Workers Association, herein calledthe Association, a labor organization, alleged in the complaint to havebeen dominated by the respondent.On February 28, 1938, the Re-gional Director ordered that the Association, pursuant to its motiondated February 25, 1938, be permitted to intervene in this proceedingIn respect of the unfair labor practices, the complaint alleged ib.substance (1) that on or about May 1, 1937, the respondent initiatedformed, and sponsored a labor organization of its employees known a4Ammco Workers Association, that thereafter the respondent domi-nated, interfered with, and contributed support to the Association.and that on or about May 4, 1937, the respondent entered into a con-tract with the Association recognizing it as the sole bargaining agentfor all employees in the respondent's plant; (2) that on or about May15,May 29, August 11, and August 20, 1937, and thereafter, althougha majority of the respondent's employees within an appropriate unithad designated the Amalgamated as their representative for the pur-poses of collective bargaining, the respondent refused to bargain collec-tively with the Amalgamated as the exclusive representative of suchemployees; (3) that on May 7, 1937, the respondent discharged andthereafter refused to reinstate L. J. Warner, Sr., an employee of therespondent, and on May 15, 1937, discharged and thereafter refusedto reinstate L. J.Warner, Jr. and Frank Jordan, employees of therespondent, and on August 20, 1937, discharged and thereafter re-fused to reinstate Charles Olson, an employee of the respondent, forthe reason that they had joined and assisted the Amalgamated and hadengaged in concerted activities with other employees of the respond-ent for the purpose of collective bargaining and other mutual aid andprotection, and that by such discharges and refusals to reinstate, therespondent discouraged membership in the Amalgamated; and (4)that by the above and various other acts, such as interrogating itsemployees concerning their labor union affiliations and advising, urg-ing, and warning them to refrain from becoming or remaining mem-bers of the Amalgamated, the respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedthem in Section 7 of the Act. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDThe respondent filed an answer, dated February 28, 1938, contest-ing the Board's jurisdiction of the subject matter, denying that it hadengaged in the alleged unfair labor practices, and stating affirmativelythat it had bargained collectively with the Association which at alltimes since May 1, 1937, had represented a majority of its employees.The Association did not file an answer.Pursuant to notice, a hearing was held at Waukegan, Illinois, fromFebruary 28 to March 9, 1938, before Henry J. Kent, the Trial Ex-aminer duly designated by the Board. The Board, the respondent, theAmalgamated, and the Association were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all the parties.During the hearing on March 1, 1938, counsel for the Board movedthat the complaint be amended by adding the name of CassmirNiemietz to the list of those employees of the respondent allegedly dis-criminatorily discharged.The Trial Examiner granted this motion.The ruling is hereby affirmed.At the close of the presentation of theBoard's case and again at the close of the hearing the respondent movedthat the entire amended complaint, and the Association moved thatthe allegations of the amended complaint with respect to the forma-tion of the Association and the domination of its administration bythe respondent, be dismissed, on the ground that the evidence adducedat the hearing failed to sustain the allegations.The Trial Examinerreserved rulings on these motions at the hearing and disposed of themby the findings and recommendations in his Intermediate Report. Dur-ing the course of the hearing the Trial Examiner made a number ofrulings on other motions and on objections to the admission of evi-dence.The Board has reviewed all the rulings of the Trial Examinerand finds that no prejudicial errors were committed. The rulings arehereby affirmed.On June 17, 1938, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon all the parties, finding that therespondent had engaged in and was engaging in unfair , labor- prac-tices within the meaning of Section 8 (1), (2), and (3) and Section 2(6) and (7) of the Act.He further found that the respondent hadnot engaged in unfair labor practices within the meaning of Section8 (5) of the Act and had not engaged in unfair labor practices by dis-charging and refusing to reinstate Cassmir Niemietz and Charles 01-son.He recommended that the respondent cease and desist from itsunfair labor practices; that it withdraw all recognition from the Asso-ciation as a representative of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wage`s`, ratesof pay, hours of employment, or conditions of work; and that it offerfull reinstatement with back pay to L. J. Warner, Sr., L. J: Warner, AUTOMOTIVE MAINTENANCE MACHINERY COMPANY341Jr., and Frank Jordan.He further recommended that the allegationsof the amended complaint with respect to the discriminatory dis-charges of Cassmir Niemietz and Charles Olson and with respect tothe refusal to bargain collectively be dismissed.The respondent and the S. W. O. C. filed exceptions to the Inter-mediate Report.The respondent also filed a brief in support of itsexceptions.The parties, although accorded an opportunity for oralargument before the Board, made no request therefor.The Boardhas reviewed all the exceptions to the Intermediate Report and, ex-cept as they are consistent with the findings, conclusions, and orderset forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTAutomotive Maintenance Machinery Company, an Illinois corpora-tion, is engaged at a manufacturing plant in North Chicago, Illinois,in the design, production, distribution, and sale of automotive andgarage repair equipment. Its products are used for maintenance andrepair work by garages and service stations. In 1937 the respondentpurchased $51,176.71 of raw materials for use at its plant.Of thissum, $4,402.43 was spent for materials shipped to the respondent'splant from points outside the State of Illinois.The total value ofthe respondent's products in 1937 was $292,465.73.The value of theproducts shipped by the respondent in that year to points outsidethe State of Illinois was $277,259.23.On February 18, 1938, therespondent employed 57 persons at its plant.II.THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is a labor organization affil-iated with the Committee for Industrial Organization, representingAmalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, Lodge 1744, a labor organization also affiliated, throughthe S.W. O. C., with the Committee for Industrial Organization.The Amalgamated admits to membership all the production andmaintenance employees of the respondent, excluding watchmen andclerical and supervisory employees.Ammco Workers Association is an unaffiliated labor organizationincorporated under the laws of the State of Illinois. It admits tomembership all employees of the respondent except foremen andoffice employees.187930-39-vol. 13-23 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The Anvm,eo Workers Association1.The formation and administration of the AssociationLate in April 1937, the Amalgamated began an intensive campaignto obtain members among the respondent's employees.On April30, 1937, Fred Wacker, president of the respondent, and MauriceTravis, superintendent of its plant, decided to hold an electionamong the employees.Travis, accordingly, that same day soughtout Clarence Maguire, an employee who had already joined theAmalgamated, and requested him to obtain a secret ballot from eachemployee stating his wishes in regard to labor organizations.Duringworking hours that. day Maguire obtained unsigned, written ballotsfrom most of the 48 employees in the plant, and together with JohnWallace and Charles Olson, two employees, as well as Travis andWacker, counted the ballots and tabulated the results. Fourteen voteshad been cast in favor of an "outside union," and twenty-nine in_favor of an "inside union."A short time after the ballots had beencounted, several employees asked Travis for permission to hold ameeting in the plant that afternoon.The employees also requestedTravis to shut down the plant at 4 o'clock that afternoon, instead ofthe usual hour of a quarter to five, in order to allow them to attendthe meeting and also catch, as usual, a 5 o'clock suburban train home.Travis consulted Wacker, who granted these requests.When. a fewdays later, Travis asked Wacker if the employees should be paid forthe 45 minutes they had thus lost from their work, Wacker repliedthat they should, and the employees were paid.Substantially all the employees attended the meeting.CharlesMcParland, an employee, in accordance with a request previouslymade to him by Wallace and Maguire, presided.The employeespresent elected three of their number-Wallace, McParland, andGeorge Thomasma-as a committee to present their demands con-cerning wages, hours, and working conditions to the respondent. Thenext morning, McParland gave Wacker a letter, signed by the threecommittee members, informing Wacker that at a meeting held theprevious day the "Ammco workers" had decided that the Associationshould be organized to bargain with the respondent concerningwages, hours, and conditions of work, had elected a committee ofthree to represent them, and now requested a meeting between thiscommittee and the respondent.A few hours later Wacker gaveMcParland a letter addressed to the committee stating that he v, as"very much pleased" with the organization of the Association and the- AUTOMOTIVE MAINTENANCE MACHINERYCOMPANY343committee and with the action the Association had taken at its firstmeeting; that he desired to thank the employees for the manner inwhich they had conducted themselves during "the recent difficultmonths"; that he pledged his word that no attempt would "be madeby the management at any time to influence the action" of the Asso-ciation except "through discussion and negotiation" with the com-mittee; that he, Travis, and Zimmerman, the chief engineer, wouldmeet the committee at its convenience; and that he personally looked"forward with anticipation and pleasure to a closer and friendlyrelationship with the Aminco Workers Association and its good com-mittee for the best interests of all concerned."At a meeting of theemployees held in the plant that same day at noon, McParland readthese two letters to all present.On the afternoon of May 3, the em-ployees' committee met with Wacker, Travis, and Zimmerman forabout 3 hours, discussed with them the demands of the employeesconcerning wages and hours of work, and requested that the respond-ent enter into a written contract with them.The following day atnoon in the plant the employees held a third meeting at which theyelectedtemporary officers, includingMcParland as secretary,adopted the name of Ammco Workers Association, previously used inthe committee's letter toWacker, and decided that weekly duesamounting to 25 cents should be paid by each member. The com-mittee reported on its conference the previous day with the respond-ent's officers, and the employees decided to seek a closed-shop agree-ment with the respondent.By May 12, Association membershipapplications and cards had been printed, and on that day all but oneof the 46 employees actually working in the plant joined theAssociation.Inasmuch as Wacker during ' the May 3 conference had told thecommittee that the respondent would never enter into an agreementwith an unincorporated labor organization, on May 25, 1937, McPar-land, having previously obtained permission from F. C. Westphal,treasurer of the respondent, to be absent for a day from his work forthat purpose, went to Springfield, Illinois, and obtained a corporatecharter for the Association, the fee for which was paid by the Asso-ciation.Subsequently, Westphal asked Wacker if McParland shouldbe paid for the day he had spent at Springfield on Association busi-ness ;Wacker replied that McParland should, and McParland waspaid.On July 1, 1937, the Association for the first time held a meetingoff the respondent's property, at which permanent officers were elected'and bylaws were adopted.During the following 4 months the Asso-ciation and the respondent negotiated concerning the terms of a.written contract, but not until November 15, 1937, was an agreementsigned for the following year.The agreement made membership in 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Association a prerequisite to employment by the respondent anddesignated the Association as the sole bargaining agency for all therespondent's employees.2.The relationship between the Association and the respondentTravis constantly revealed to the employees his bitter hostility to-ward the Amalgamated and, from the time of the inception of theAssociation, his friendliness toward that organization.Karl Streed,an Association witness, testified that some time prior to the electionof April 30, Travis asked him if he "had anything to do with theC. I. 0."; that he admitted that he had; and that Travis then curtlyobserved that he, Travis, did not want "any outsiders running theshop."Frank Jordan, an employee who joined the Association afterhe had joined the Amalgamated, testified that he overheard Travisthus question Streed about the Amalgamated, that Travis also askedhim if he had joined, the Amalgamated, and that Travis told himand Streed : "The C. I. 0. is not getting in here, I want you to knowthat."Similarly,Maguire, an Association witness, testified thaton April 29, the day he joined the Amalgamated, Travis asked himif he belonged to that organization.Travis denied this testimonyof Streed, Jordan, and Maguire.LeRoy Warner, Sr., an employee who joined the Amalgamated,testified that immediately after the results of the election had becomeknown on April 30, Travis laughingly remarked to him : "YourC. I. 0. didn't get in here after all, did it"; that he replied: "Whatdo these kids around here know about unionism anyway"; and thatTravis angrily retorted : "I would like to see you or anybody elseteach them anything any different."Travis denied the testimonyofWarner, but admitted that he did tell Warner at this time, whenhe observed that the outcome of the election had upset Warner : "Iguess you can't take it."John Duick and Bruno Rice, employees who were witnesses for theAssociation, testified that during the first week in May, Travis askedthem if they belonged to the Amalgamated. Duick, although he wasan Amalgamated member, testified that he denied his membership;Rice testified that he admitted his membership.Travis denied mak-ing these inquiries.Jerome Milkik, an Association witness, testified that Travis toldhim that "he didn't . . . like the C. I. 0." Travis denied makingthis statement.Charles Fagan, an Association witness, testified thatabout this time Travis told him : "I heard Pop Warner [Warner Sr.]went out soliciting [for the Amalgamated] the other day, well you arein the bag" [referring to Fagan's participation in the Association'sorganization].Travis denied this testimony.Cassmir Niemietz, an AUTOMOTIVE MAINTENANCE MACHINERY COMPANY345employee, testified that on May 7, Travis asked him if either Warner,Sr., or his son, LeRoy Warner, Jr., also an employee, had spoken tohim, Niemietz, about "the C. I. 0."Travis denied so questioningNiemietz.Warner, Jr. testified that on May 8, the day after his fatherhad been discharged by the respondent,' Travis told him : "I wantyou to get the C. I. 0. out of your noodle, we have a shop union hereand all of the boys are satisfied ; if you stick with us, you will havemore money and you will have a better job."Travis admitted talkingtoWarner, Jr. on this day about his job and his father's discharge,but denied making the above remarks.George Daum, an employee, testified that shortly after a committeeof employees had asked Travis on May 21, 1937, to arrange a meetingbetween the respondent and an Amalgamated bargaining committee,Travis "bawled out" Daum for being a member of this committee,told him that "it [the C. I. 0.] wouldn't get me [Daum] anywhere,"and heatedly remarked : "What are you fellows trying to do, makea football out of me; you say one thing and do another ... I thoughtyou were satisfied with the company union; what do you fellows thinkthis is, a circus or something; to hell with the C. I. 0.; you can go onstrike, sit down, or do anything else you like ... regardless of whatyou do, the C. I. 0. will never get any place in this plant." Travistestified that at this time he merely told Daum : "What I wanted donewas for the people to go back to work; that the thing was all over;that I wanted them to quit making a football of me around the fac-tory . . . not obeying orders and standing around and not gettingout no work." Similarly, although denying that he ever questionedany employee about his membership in the Amalgamated, Travis ad-mitted that after the election on April 30, he spoke to several em-ployees, including Streed and Fagan, and told them : "There has beena vote here and I would like to have the boys abide by it and go towork."Travis also testified :Q. After that vote [of April 30] was taken, it was yourposition that the men ought to go along and abide by themajority vote?A. Naturally I would assume that, yes.Q. And you undoubtedly expressed that position to the variousmen you spoke to?A. Yes, I would. I would express that ...Travis' admitted requests to the employees to abide by the resultsof the election clearly implied that the employees should abandonthe Amalgamated.Travis was in the respondent's employ from August 1935 untilSeptember 1937, when he resigned.At the time of the hearing, he'See Section III,C, infra. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas employed elsewhere.As we have pointed out above, he deniedmuch of the anti-Amalgamated activity attributed to him by wit-nesses for the Board or the Association.His testimony denyingsuch activity is evasive and unsatisfactory. In many cases he partiallyadmitted that he participated in it.The testimony concerning suchactivity by him, given in the majority of cases by witnesses for theAssociation, is consistent and abundant. In view of all these cir-cumstances, we give no credence to Travis' denials and find, inevery instance previously set forth, that he made the statementsattributed to him by the witnesses for the Board or the Association.Wacker and Travis both testified that in April Wacker advisedTravis to remain neutral and avoid putting pressure on any group ofemployees. It is clear, however, that Travis, by his own admissions,disregarded such orders.Wacker also informed Travis and theAssociation committee in the May 3 and subsequent conferencesthat no employee's job depended on what labor organization hebelonged to, and that the employees were free to join any labororganization they wished.Travis' activity overwhelmingly dissi-pated the effect, if any, of these remarks of Wacker.Travis and Wacker both testified that during April 1937 theyobserved much unrest and agitation among the employees, which, inview of the recent events at the nearby plant of the Fansteel Metal-lurgical Corporation,2 they attributed to discussions and disputesamong the employees concerning labor organizations; and that theyheld the election on April 30, 1937, in order to avoid the occurrence attheir plant of incidents similar to those which had taken place at theFansteel plant, and to dispel this unrest among the employees, whichthey believed was the cause of a sharp decline in the production oftheir plant.Irrespective of the respondent's motives for holding theelection, however, there can be no question that this act of the re-spondent gave immediate and decisive impetus to the formation ofthe Association.There is no evidence that the employees had takenany steps to organize the Association or any other labor organiza-tion restricting its membership to employees of the respondent, priorto the dissemination of this idea by the respondent through themedium of the election and of the question there propounded.°Onthe other hand, before the election had been held, Travis by his re-2Described inMatter of Fansteel Metallurgical CorporationandAmalgamatedAssocia-tion of Iron, Steel and Tin Workers of North America, Local No.66, 5 N L R B. 9303Wacker testified that he left all details of the election, including the exact nature ofthe question to be voted upon by the employees, to Travis' discretionTravis testifiedthat he did not tell Maguire what to say to the employeesTravis did not, however,specifically testify whether or not he told Maguire to make the ballot a choice between an"inside" and an "outside" union.Maguire, a witness for the Association, testified thatTravis told him to ask the employees to vote for either an "inside" or an "outside" union.Under these circumstances, we are of the opinion and we find thatMaguire's testimony isto be credited. AUTOMOTIVEMAINTENANCEMACHINERYCOMPANY347anarks to Jordan, Streed,and Maguire,had shown his hostility towardthe Amalgamated.And we have repeatedly pointedbut, in con-demning elections held by an employer,4that our- experience hasshown that the sponsorship of the election by the employer, theholding of it in his plant during the customary working hours withsupervisory officials,such as Travis, present,and the possibility,doubtless known to the employees,of hidden identification marks onthe ballots,especially if as in the present case the ballots are un-printed, can cause employees to vote as they believe the employerwishes.The holding of such an election,therefore,after Travis hadindicated the respondent'swishes by his remarks,not only interferedwith the rights of the employees guaranteed in Section 7 of the Actbut also dealt a strong blow to the organizing efforts of the Amalga-mated and gave the powerful initial impulse for the formation ofthe Association.During the first 2 or 3 weeks of May 1937,after the election, boththe Amalgamated and the Association were campaigning vigorouslyfor members among the respondent's employees.Twenty-two of theemployees joined both organizations at this time.Many of them didso, according to their testimony,in order to defer any choice betweenthe rival unions until it was apparent which finally,won the rightto represent the respondent's employees.During this crucial periodof struggle between the opposing organizations,Travis' persistentquestioning of employees concerning their affiliation with the Amal-gamated,his vigorous statements that the Amalgamated would neverbe successful in its activities in the respondent's plant, and his manyremarks that the Association was the organization that the employeeswere expected to join, constituted open support and domination ofand interference with the formation and administration of the Asso-ciation.In addition,the respondent at this time directly supportedand assisted the Association by allowing it to hold all its meetingsfree of charge on the respondent's property,by payingthe employeestheir full wages for the time they spent at the initial meeting toorganize the Association,and by paying McParland his full wagesfor the day he spent in Springfield transacting business of the Asso-ciation.Wacker and Travis testified that such support was given inorder to hasten the disappearance of unrest and agitation among theemployees.Whatever may have been the motive of the respondentfor furnishing such support,such actions by the respondent musthave indicated to the employees,who were hesitating between choos-ing the Association or the Amalgamated as their representatives,4Matter ofNorthrop CorporationandUnitedAutomobileWorkers, LocalNo.229,3N. L. R B. 228, 234;Matter of The Heller Brothers Company of NewcomerstownandInternationalBrotherhoodof Blacksmiths,Drop Forgers, and Helpers,7 N. L. R. B. 646,657,Cf.Matter of J. Wiss &SonsCompanyandUnited Electrical,Radio&MachineWorkers of America,12 N. L R. B. 601. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the respondent not only was very friendly toward the Associa-tion, in sharp contrast with its outspoken hostility toward the Amal-gamated as revealed in Travis' conduct, but also was willing to conferfavors upon the Association and materially assist it. In addition,Travis' treatment of the Amalgamated bargaining committee on May21 and 22, when it sought a meeting with the respondent, as herein-after described 5 and as indicated by the tenor of his previouslyquoted remarks to Daum, when contrasted with Wacker's friendli-ness at all times toward the Association's bargaining committee,showed the employees which of these two organiztions the respondentapproved.Wacker, in his conferences with the Amalgamated representativesfrom the end of May through August 1937, repeatedly asserted thathe could not bargain collectively with the Amalgamated or recognizeit as a bargaining agency for his employees because the respondentalready had a written agreement with the Association recognizing itas the sole bargaining agency for the employees.Thus in a letter ofAugust 20, 1937, to Oakley Mills, a representative of the S. W. O. C.,Wacker wrote :I can only repeat, as I have frequently stated to you in thepast, several times in the presence of Mr. Bajork [the RegionalDirector], that we have bargained collectively with our men whoorganized and incorporated the Ammco Workers Associationwith whom we entered into a written agreement prior to thetime that we received any word or communication from you withrespect to bargaining with your lodge No. 1744.In our agreement with the Ammco Workers Association werecognized them as the exclusive bargaining agency for thiscompany; obviously we are neither able nor willing to breaka contractual obligation of this nature.At the hearing, when the evidence revealed that the writtenagreement between the respondent and the Association recognizingthe Association as the sole bargaining agency for the employees wasnot signed until November 15, 1937, several months subsequent to thedate of the above letter, Wacker testified that he had meant that theletters exchanged between him and the Association's committee onMay 1, 1937, constituted this supposed written agreement, which hedescribed as one to "recognize the majority vote." If the respondenthad not recognized the Association as the sole collective bargainingagency for its employees," its statements in the above-quoted letterwere misrepresentations which undoubtedly gave substantial supportSee Section III,C, infra.The respondent's exceptions to the Trial Examiner's Intermediate Report contain thisstatement:"The respondent in that letter [of May 1, 1937]did not agree to deal onlywith this committee [of the Association]." AUTOMOTIVE MAINTENANCE MACHINERY COMPANY349to the Association.On the other hand, if the respondent's May Iletter be interpreted as granting recognition to the Association as thesole bargaining agency for its employees, such an interpretationrequires the conclusion that Wacker took this far-reaching step withina very few hours after he was requested to do so, without conferringwith any of his employees or with the Association committee, andbefore the Association had acquired officers or bylaws, or establisheddues.Such hasty recognition of a virtually unorganized employeegroup, with no investigation of the extent of its membership, wouldevidence a desire to assist the Association.We need not determinethe presence or absence of good faith on the respondent's part, inmaking the statements under consideration.Either alternative sup-ports our finding that the respondent actively favored the Associa-tion and as actively opposed the Amalgamated.We find that the respondent has dominated and interfered withthe formation and administration of the Association and contributedsupport to it.We find that the respondent, by the acts and conduct set forth inthe preceding paragraph and by other acts and conduct set forthabove, including the interrogation of its employees concerning theiractivity for, and affiliation with, the Amalgamated, has interferedwith, restrained, and coerced its employees in the exercise of theirrights to self-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofmutual aid and protection as guaranteed in Section 7 of the Act.B. The refusal to bargain collectively1.The appropriate unitThe amended complaint alleged, and at the hearing the Amalga-mated asserted, that all the production and maintenance employeesof the respondent, excluding watchmen and clerical and supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining.The respondent, apparently, did not question the appro-priateness of the unit proposed by the Amalgamated except in regardto the exclusion of watchmen. In accordance with our usual practice,we shall exclude watchmen from the appropriate unit at the request ofthe only labor organization entitled to participate in the determina-tion of the bargaining unit.''7Matter of Plankington Packing CompanyandPacking House Workers Organizing Com-mittee on behalfof Local681 of the UnitedPacking HouseWorkers ofAmerica,5 N. L.R. B. 813, 816,and decisions therein cited ;Matter of Southern CaliforniaGas CompanyandUtilityWorkers Organizing Committee, Local No.132, 10 N. L.it.B. 1123. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing, the Amalgamated contended that the work of threeof the respondent's employees-William Krause, Allen Irwin, andMyron Steinback-was of such a nature as to exclude them from theappropriate bargaining unit.The respondent opposed the exclusionof these three employees from the appropriate unit.Krause, in addi-tion to working as a carpenter in the plant, for extra compensationacts as a watchman for 21/4 hours each evening and on Saturday after-noons and Sundays, when the other production and maintenance em-ployees normally are not working in the plant. Because of Krause'sduties as a watchman, we shall exclude him from the appropriate bar-gaining unit, in accordance with the wishes of the only labor organiza-tion entitled to participate in the determination of that unit. Irwinand Steinback are "set up men." They have no authority to discipline,hire, or discharge employees, or to initiate such action.They set upand prepare the machines for other and less experienced productionemployees in their departments, assist them with their work, andoccasionally inspect or check it.Often they transmit orders fromsupervisory officials to other employees, assigning them to certain tasks.Neither Irwin nor Steinback has ever been a member of. the Amalga-mated, and the evidence indicates that they are ineligible for member-ship.Following our previous decisions 8 we find that the supervisoryfunctions of Steinback and Irwin warrant their exclusion from theappropriate bargaining unit, in accordance with the desires of theonly labor organization entitled to participate in the determination ofthat unit.We find that all the production and maintenance employees of therespondent, excluding watchmen (includingWilliam Krause) andsupervisory and clerical employees (including Myron Steinback andAllen Irwin), constitute a unit appropriate for the purposes of col-lective bargaining with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment, and that said unitinsures to employees of the respondent the full benefit of their rightsto self-organization and to collective bargaining and otherwise effec-tuates the policies of the Act.2.Representation by the Amalgamated of the majority in theappropriate unitThe amended complaint alleged, and the evidence showed, that onor about May 7, 1937, the Amalgamated first attempted to bargaincollectively with the respondent.At the hearing, the Amalgamatedpresented twenty-four signed membership application cards.The8Matter ofMay Knitting Company, Inc.andUnitedWholesaleand Warehouse Em-ployees of New York, LocalNo. 65, C.I.0.,11 N. L R. B. 772, anddecisions therein cited. AUTOMOTIVE MAINTENANCE MACHINERY COMPANY351respondent and the Association had full opportunity at the hearingto inspect these cards.Neither in any way challenged the authenticityof the signatures.All these cards are signed by employees whosenames areon the pay roll of the respondent for May 1, 1937. Twenty-two of these cards bear a date prior to May 7, 1937.According to therespondent's pay roll for May 1, 1937, there were 48 employees at itsplant.Of these 48 employees, all but 4-William Krause, AllenIrwin,Myron Steinback, and James Lewis a-are in the bargainingunit we have found to be appropriate.On May 7, 1937, two em-ployees, LeRoy Warner, Sr. and Alexander Merzejewski, whose namesappear on the pay roll and who had previously signed Amalgamatedmembership application cards, were permanently discharged.Thereis no allegation in the amended complaint or evidence that Merze-jewski wasdiscriminatorily discharged.Since the complaint alleges,and we subsequently find, that Warner, Sr. was discriminatorily dis-charged, he remained an employee of the respondent within the mean-ing of Section 2 (3) of the Act. Inasmuch as the evidence showsthat on May 7, 1937, only 21 of the 43 employees of the respondentin the appropriate bargaining unit had signed Amalgamated mem-bership application cards, on that clay the Amalgamated did notrepresent the majority of employees in the appropriate unit.On May29, 1937,the Amalgamated again attempted to bargaincollectivelywith the respondent.All 24of the Amalgamated's mem-bershipapplication cards bear a date prior to May 29.Between May7 and 29, the respondent hired one new employee, Melvin Krause,who is in the appropriate unit.During this period, two employees,LeRoyWarner,Jr. and FrankJordan, were discharged.Inasmuchas the complaint alleges and we subsequently find that both thesemen were discriminatorily discharged,they remained employees ofthe respondentwithin themeaning of Section 2(3) of the Act.Thus, of the44 employees in the appropriate unit on May 29, 1937,23 had previously signed Amalgamated membership applicationcards.Two employees,Clarence Maguire and Howard Waterman,whose Amalgamated cards aredated April29, 1937, testified that thenext day theyvoted for an "inside union" in the election.On theother hand, 2 employees,Emil Dyke and Walter Dietz, both of whomtestifiedthat they voted foran "inside union" on April 30, subse-quently signed Amalgamatedcards dated respectively May 4 and 10.10Such evidenceshowsthatthe desires of the employees concerningmembership in theAmalgamated were very unstable during thisperiod.In view of thisfact,under the circumstances of this case9 Lewis is the nieht watchman at the respondent's plant.10Dietz also testified that shortly before the election of April 30, he was asked to signan Amalzamated membership card by Fagan, an employee, and that he did so, but that afew hours later, at his request, Fagan returned this card to him. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere the Amalgamated at most would have a majority of but one,we are unable to find that on May 29, 1937,the Amalgamated repre-sented a majority of employees in the appropriate unit. Theamended complaint also alleged, and the evidence showed, that onAugust 11 and 20, 1937, the Amalgamated attempted to bargaincollectively with the respondent.From August 1 to 12, of 41 em-ployees in the appropriate unit, 21 had signed Amalgamated mem-bership application cards.For reasons set forth above in connectionmated,on the basis of this evidence,represented a majority of em-ployees in the appropriate unit on August 11, 1937.From August12 to 20, 20 of 40 employees in the bargaining unit, and from August20 to September 1, only 18 of 37 employees in the appropriate unit,had signed Amalgamated membership application cards.There issome evidence that the Amalgamated sought to bargain collectivelywith the respondent during September 1937.Until September 14,of the 36 employees in the appropriate unit, only 18 had signedAmalgamated membership application cards.After September 14,there were 37 employees in the appropriate unit,of whom 18 onlyhad signedAmalgamated membership application cards.There isno evidence of any attempt by the Amalgamated subsequent to Sep-tember 1937, to bargain collectively with the respondent.In view of the foregoing evidence, we are unable to find that theAmalgamated at any time when it sought to bargain collectively withthe respondent represented the majority of the employees in the appro-priate unit.It is therefore unnecessary for us to determine whetheror not the respondent refused, upon demand, to bargain collectivelywith the Amalgamated as the exclusive representative of the em-ployees in a unit appropriate for the purposes of collective bargaining.We find that the evidence fails to sustain the allegations of theamended complaint to the effect that the respondent refused to bargaincollectively with the Amalgamated as the representative of a majorityof the respondent's employees in a unit appropriate for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment. Such allegationsof the amended complaint will, therefore,be dismissed.C. The dischargesLeRoy Warner, Sr.,who has 35 years' experience as a machinist andtoolmaker, worked in this capacity for the respondent from January1935 until he was discharged on May 7, 1937.Travis testified thatWarner was a good toolmaker.Warner began working for the re-spondent for 65 cents an hour, and was earning 80 cents an hour atthe time of his discharge.About a month before May 7, 1937, AUTOMOTIVE MAINTENANCE MACHINERY COMPANY353Warner's wages were increased.Travis testified without contradic-tion that this wage increase was a plant-wide one.Warner joined the Amalgamated on May 2, 1937. Both Travisand Wacker admitted that they knew or strongly suspected not onlythat Warner was a member of the Amalgamated or some similar labororganization,but also that he was extremely active in discussing andsoliciting for his labor organization among the employees.In fact,Wacker testified that when he first observed the unrest among theemployees early in April,he particularly noticed the activity ofWarner and spoke to Travis about it. Travis' conversation withWarner after the ballot of April 30,above set forth,11clearly showsTravis' knowledge of Warner's activity for and sympathy with theAmalgamated.The respondent asserts that Warner was discharged on May 7,1937,because of his persistent solicitation of members for the Amal-gamated in the plant during working hours, in spite of repeatedorders to him to cease such activity because the quantity and qualityof his work was thereby impaired.Wacker testified that about 2months before Warner's discharge,Zimmerman,the chief engineer,complained about Warner's slowness and asked that Warner be re-placed, but that he ordered Travis merely to caution Warner; that inApril,when he frequently observed that Warner was "visiting"during working hours, he again told Travis to caution Warner ; thaton May7, 1937, he twicesaw Warner"visiting"and ordered Travisto warn Warner not to talk "union"or solicit for "union member-ships"or anything else while at work; and that when he saw Warner"visiting"for the third time on May 7,he ordered Travis to dis-charge him.Travis corroboratedWacker's testimony and in addi-tion claimed that on May 6 he, had sharply rebuked Warner forbreaking two tools and taking an unusually long time to completea certain lot of work.John Wallace, an employee, testified thathe often saw Warner speaking to employees around the plant whilethey were working; that twice he saw Travis warn Warner not tocontinue such activity;and that shortly after Travis dischargedWarner, he overheard Warner threaten to "get even" with Travis.Oakley Mills, a representative of the S. W. O. C.,testified that whenhe conferred with Travis shortly after Warner's discharge,Travisstated thatWarner was discharged because he refused to remain onhis job and consequently did very little, and inferior, work.The respondent offered no records or other evidence to supportthe statements of Wacker and Travis that the quality and quantityofWarner'swork decreased during April 1937.Warner deniedever receiving any reprimands concerning his work.Moreover,11 See SectionIII, A, 2,supra. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarner testified, and Wallace corroborated his testimony, that hiswork necessitated his frequently going to the machines of the otheremployees in his department and in the other departments in orderto obtain the proper tools to perform the tasks assigned to him.In addition,Warner testified, and Travis did not deny, that atTravis' express request he often aided the younger employees in hisdepartment by checking their work and sharpening their drills.There is no evidence to indicate that when Zimmerman, Travis,Wacker, and Wallace, allegedly saw Warner "visiting," Warner wasdiscussing the Amalgamated and not either helping younger em-ployees with their work or obtaining tools for his own work. Twelveemployees were asked at the hearing who had urged them to join,or talked to them about, the Amalgamated.Not one testified thatWarner engaged in such activity in the plant during working hoursor at any other time.Moreover, the fact that Warner participatedin a plant-wide wage raise at the very time Travis, Zimmerman,andWacker allegedly were frequently rebuking him for inferiorwork, casts great doubt on whether his work was inferior and-whether he was in fact being reprimanded therefor.The respondent, during the entire week prior to Warner's discharge,permitted the Association to hold several meetings in the plant andon one occasion paid its employees for the time spent at such a meet-ing.Thus, accepting, arguendo, the respondent's contention thatWarner's activity on behalf of the Amalgamated occurred in theplant during working time, and interfered with his work, we arenevertheless forced to conclude that the respondent discharged himbecause he was acting for the Amalgamated rather than for the Asso-ciation.12But we also are of the opinion that the evidence does notsustain the respondent's assertion that Warner solicited members forthe Amalgamated in the plant during working hours, or that Warner'swork lessened in quality and quantity prior to his discharge.Events subsequent to the discharge confirm us in our conclusion thatitwas caused by Warner's advocacy of the Amalgamated.Warnertestified that in the middle of August Travis informed him that hewould have to "square" himself "with the Manufacturer's Associa-tion . . . you know they have records of all this stuff"; and thatTravis also told him : "You must remember you are getting grey hairsin your head, you shouldn't be running around and joining in thishere union stuff; you had a good job down there and you could comehome for lunch every day ; what the hell better did you want." Travis,12 CfMatter of American Potash & Chemical CorporationandBorax & Potash Workers'Union No. 20181,3N. L. R.B. 140, order enforced,AmericanPotashand Chemical Cor-poration V National Labor Relations Board,98 F (2d)488 (C. C. A. 9th 1938) ;Matterof Botany WorstedMills andTextile Workers Organizing Committee, 4N. L. R. B. 292. AUTOMOTIVE MAINTENANCE MACHINERY COMPANY355after first admitting that in this conversation he had told Warnerthat he thought Warner had "made a mistake" in joining the Amal-gamated, subsequently retracted this admission and denied all ofWarner's testimony.We give no credit to such a denial by Travis,and find that he made the statements attributed to him by Warner.We find that the respondent discharged Warner because of hisunion membership and activity.The respondent, by dischargingWarner, discriminated in regard to his hire and tenure of employ-ment, thereby discouraging membership in a labor organization, andinterfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed them in Section 7 of the Act.From July 30, 1937 until December 10, 1937, Warner worked as amachinist and toolmaker at a wage of 80 cents an hour for the Wau-kegan Tool & Die Works and earned $504.42. Since December 10,1937,Warner has been unemployed, and he desires to return to hisformer position in the employ of the respondent. The respondent con-tends that Warner obtained substantially equivalent employment else-where and, therefore, lost his status as an employee of the respondent.Although we do not concede that the obtaining of other regular andsubstantially equivalent employment would deprive the Board ofpower to reinstate an individual who had been discharged for unionactivity, it should be noted that Warner was not employed at the timeof the hearing.We find that, since Warner had been employed else-where for only 5 months, since he was not employed at the time of thehearing, and since he desired to be reinstated by the respondent, hehad not obtained regular and substantially equivalent employmentand did not lose his status as an employee of the respondent 13LeRoy Varner, Jr.andFrank Jordan.Warner, Jr. worked for therespondent from January 1937 until his discharge on May 22, 1937.Jordan worked for the respondent from February 1937 until his dis-charge on May 22, 1937. Both Jordan and Warner, Jr. joined theAmalgamated on May 2, 1937.On May 21, 1937, a committee of 10 employees, all Amalgamatedmembers, led by Milkik, and including Jordan and Warner, Jr., askedTravis to arrange for a meeting of the committee and Mills, a repre-sentative for the S. W. O. C., with the respondent for the purpose ofcollective bargaining between the respondent and the Amalgamated.'Travis,Milkik, and Edward Wiater, a committeeman, testified that,although the committee asked for a meeting at 2 o'clock the next day,>aCfMatter of Botany Worsted MillsandTextileWorkers Organizing Committee, 4N. L. R B.292, 304;Matter of The Kelly-rprtingfieldTireCompanyandUnited RubberWorkers of America, LocalNo. 26, andJames M. Reed and Minntie Rank,6 N. L R. B.325, 349;Matter of Pulaski Veneer CorporationandUnited Brotherhood of Carpenters &Joiners ofAmerica,Local Union #1862,10 N L.It.B. 136,Matter of Fanny FarmerCandy Shops,Inc.andCommittee for Industrial Organization,10 N. L.R. B. 288. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDTravis refused to set a definite hour for any meeting because Wackerwas then out of the city.However, in accordance with their testimony,we find that five members of the committee, namely-Jordan, Warner,Jr.,Rice,Daum, and Olson-understood that Travis definitely ar-ranged for such a meeting at 2 o'clock the next afternoon.Later that afternoon Travis telephonedWacker, who informedTravis that he would be unable to return to the plant for any con-ference the next day.That same evening, Mills was informed bythe committee that the meeting would take place at 2 o'clock the,following day.On the morning of that day, Mills telephoned Travistomake certain of the hour of the conference.Mills testified thatTravis told- him that "the meeting is off"; and that he informedTravis that unless notified to the contrary by the committee, he,would nevertheless be at the plant at 2 o'clock, because in manyinstances such a cancelation of a conference "was a trick between.themanagement and the representative to discourage the Union,and then claim that the Union officials broke the date."Travisadmitted having this conversation with Mills, but denied that Millsstated that, in spite of the cancelation, he would come to the plantfor the conference.The unreliability of Travis' testimony concerningpreviously discussed incidents'14 induces us to give no credence to hisdenial and find that Mills' version of their telephone conversation isaccurate.Travis testified that that morning at the plant before speaking toMills he told Olson, Warner Jr., and Jordan that the meetingscheduled for that afternoon had been canceled, becauseWackercould not be present.Travis also testified that after speaking withMills, he informed these three employees that he had told Mills thatthe conference had been called off.Jordan denied that Travis everinformed him of any conversation with Mills.Warner Jr. andOlson testified that Travis told them only that the meeting wouldnot be held.The unreliability of Travis' testimony concerning otherincidents, 15 leads us to find that Travis did not inform these threeemployees of his conversation with Mills.Shortly before 2 o'clock that afternoon Jordan and Warner, Jr.left their machines on the second floor of the plant and proceededto an entrance on the first floor to meet Mills, who, so far as theyknew, wa§ unaware of the cancelation of the conference and wascoming to the plant for it.Mills, in accordance with his telephoneconversation with Travis, had arrived at the plant for the confer-ence, and was standing outside its plate-glass door, which was locked.14 See Section III, A,2,supra.15 See Section III, A, 2,supra AUTOMOTIVE MAINTENANCE MACHINERY COMPANY357The two employees, upon seeing Mills, partially opened the door to,admit him, but immediately returned to their work on the, second!floorat the orders of Krause, the watchman, who pushed then aside.and closed the door in Mills' face.Mills and Travis then engagedin a short but heated discussion through the door, Travis shouting-that "no coal miner" [Mills had formerly been connected with thatindustry]would tell him how "to run his plant."Mills then de-parted, and a short time later Travis discharged both Jordan andWarner.Travis claimed that he discharged both men solely becausethey had disobeyed his orders by leaving their machines and going-to the door to meet and admit Mills. Travis admitted that he hadnot forbidden the men specifically to take such action, but assertedthat such an order was implied in his statements to them that the-meeting had been canceled.We are unable to concur in this view.-In any event, it is significant that when the men for the first timereceived an explicit order not to meet Mills, when Krause told themto return to their work, they instantly obeyed.. The two employees-lost but a few minutes from their work; Travis' alleged orders tothem not to meet Mills were, to say the least, far from explicit; andthe arrangements for the meeting and its subsequent cancelation,were the subject of considerable misunderstanding among the parties.concerned.In view of these facts indicating that the penalty im-posed on Jordan and Warner, Jr. was grossly out of proportion to-their alleged offense, if any, and in view of Travis' intense resent-ment and hostility toward the Amalgamated committee as revealed.in his previously quoted remarks to Daum a few hours before the=discharge of Jordan and Warner, Jr .,1.6 we are convinced thatWarner, Jr. and Jordan were discharged not because they dis-obeyed alleged orders of Travis, but because their purported dis-obedience involved activity by them on behalf of the Amalgamated.We find that the respondent discharged Warner, Jr. and Jordanbecause of their union membership and activity.The respondent,by discharging Warner, Jr. and Jordan, discriminated in regard tohire and tenure of employment, thereby discouraging membershipin a labor organization, and interfering with, restraining, and co-ercing its employees in the exercise of the rights guaranteed them inSection 7 of the Act.Both Warner, Jr. and Jordan, neither of whom has obtained regu-:larand substantially equivalent employment elsewhere, desire toreturn to their former positions in the employ of the respondent.Cassmir Niemietz.Niemietz was employed by the respondent asan assembler from January 1937 until July 30, 1937.He had had no'^ See Section III, A, 2,supra.187930-39-vol.13--24 358DECISIONSOF NATIONALLABOR RELATIONS BOARDexperience as an assembler prior to his employment by therespondent.Niemietz joined the Amalgamated on May 1, 1937, but was neveran officer of it or prominent in its activities.The evidence is con-flicting as to whether or not Travis knew of Niemietz's affiliationwith the Amalgamated.On July 30, 1937, Travis laid off Niemietz, telling him that thereason therefor was lack of work. Subsequently, on several occasionsNiemietz applied for reinstatement, but each time was informed bythe respondent's officials that work was still lacking.Travis testifiedthat Niemietz was laid off for lack of work strictly in accordance withhis seniority.Including Niemietz, 9 employees were laid off by therespondent during July 1937; Niemietz was the only 1 of these 9 whobelonged to the Amalgamated.Only two of these nine, all of whom,according to Niemietz's testimony, were senior to him, have been re-hired by the respondent.Niemietz testified, and Travis denied, thatsometime between April and June 1937, Travis told him : "If youjoin our company union you will have a steady job and you will getan increase in your wages." In view of the fact that Niemietz didjoin the Association in May, even if Travis made such remarks, theyreveal no motive for discriminatorily discharging Niemietz.The evidence does not support the allegations of the complaint,as amended, that the respondent discharged Niemietz for union mem-bership or activity.The allegations of the complaint, as amended,with regard to the discharge of Niemietz will be dismissed.Charles Olson.Olson worked for the respondent as a lathe handand machinist from January 1937 until August 20, 1937.Olson was president of the Amalgamated and a member of theAmalgamated committee which saw Travis on May 21, 1937.Travis testified that he laid off Olson on August 20, 1937, becausethe work Olson was doing had "run out." Olson testified thatTravis informed him that he was being laid off for lack of work.Although several employees junior to Olson were not then laid off,'Olson testified that all of them were assemblers and that none ofthem did his type of work.Warner, Sr. testified that in August 1937, Travis told him: "Every-one of them, all the C. I. O.'s, are out of there now anyway exceptCharlie Olson, and he is the next one on the list to get the hell outof there.Then they will all be out." Jordan testified that aboutthe same time Travis remarked to him : "He [Travis] was gettingall the C. I. O. men out of there, the faction, so with the Companyunion we have got a fine shop here, and Olson was the next one togo."Travis denied so speaking to Jordan or Warner. AUTOMOTIVEMAINTENANCE MACHINERY COMPANY359By the end of May the Amalgamated had completelyceased its.organizing campaign at the respondent's plant.The recordrevealsno reason why the respondent 2 months later should attack the Amal-gamated by discharging Olson.Since, at the date of the hearing,16 of the 24 employees who had signed Amalgamated membershipapplication cards were still employed by the respondent, it is clearthat the respondent had not attempted to discharge all Amalgamatedmembers, as the remarks attributed to Travis would indicate.The evidence, although not free from doubt, does not support theallegationsof the amended complaint that the respondent dischargedOlson for union membership or activity.The allegations of theamended complaint with respect to the discharge of Olson will be,dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occuring in connection with the operations' of respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engagedin certain unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies ofthe Act and to restore, as nearly as possible, the situation that existedprior to the commission of the unfair labor practices.We have found that the respondent has dominated and interferedwith the formation and administration of Ammco Workers Associa-tion and has contributed support to it. In order to effectuate thepolicies of the Act and free the employees of the respondent from suchunfair labor practices, and the effects thereof, which constitute a con-tinuing obstacle to the exercise by the employees of the rights guaran-teed them by the Act, we shall order the respondent to withdraw allrecognition from the Association as a representative of the respond-ent's employees for the purpose of dealing with the respondent con-cerning grievances,labor disputes,wages, rates of pay, hours of em-ployment, and conditions of work, and to disestablish it as such repre-sentative.Any contract entered into between the respondent and theAssociation,whether it be the contract in existence at the time of thehearing or one entered into subsequent to the hearing, is void and of no 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffect.We shall order the respondent to cease giving effect to anysuch contract.17We have found that the respondent engaged in unfair labor prac-tices in discharging LeRoyWarner,Sr., LeRoy Warner,Jr., and FrankJordan.We shall order the respondent to offer reinstatement toWarner, Sr., Warner,Jr., and Jordan and to make them whole for anyloss of pay they have suffered by reason of their respective dischargesby payment to each of them of a sum equal to the amount which henormally would have earned as wages from the date of his dischargeto the date of the offer of reinstatement,less his net earnings 18 duringthat period.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONs OF LAW1.SteelWorkers Organizing Committee; Amalgamated Associationof Iron, Steel, & Tin Workers of North America, Lodge 1744; andAmmco Workers Association are labor 'organizations, within themeaning of Section 2 (5) of the Act.2.All the respondent's production and maintenance employees,excluding watchmen (including William Krause) and supervisoryand clerical employees (including Myron Steinback and Allen Irwin),constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.3.By dominating and interfering with the formation and admin-istration of Ammco Workers Association and contributing support toit, the respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (2) of the Act.4.By discriminating in regard to the hire and tenure of employ-ment of LeRoy Warner, Sr., LeRoy Warner, Jr., and Frank Jordan,and thereby discouraging membership in Amalgamated Association ofIron, Steel & Tin Workers of North America, Lodge 1744, the re-17Matter of West Kentucky Coal CompanyandUnitedMineWorkers of America,District23, 10 N L. R. B.88;Matterof U. S.TruckCompany, IncorporatedandInter-national Union, United Automobile Workers of America, Local17$,11 N. L.R. B 706.18By "net earnings" is meant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union,Local 2590,8 N. L R.B. 440.Monies receivedfor work performed upon Federal,State, county,municipal,or other work-relief projectsare not considered as earnings,but, as provided below in the Order, shall be deductedfrom- the sum due the employee, and the amount thereof shall be paid over to the appro-priate fiscal agency of the Federal,State,county,municipal,or other government orgovernments which supplied the funds for said work-relief projects. AUTOMOTIVE MAINTENANCE MACHINERY COMPANY361spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (3) of the Act.5.By interfering `with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.7.By discharging Cassmir Niemietz and Charles Olson, the re-spondent has not engaged in unfair labor practices, within the meaningof Section 8 (3) of the Act.8.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (5) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Automotive Maintenance Machinery Company, and its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-trationofAmmco Workers Association, or the formation oradministration of any other labor organization of its employees, orcontributing support to Ammco Workers Association, or any otherlabor organization of its employees;(b)Recognizing Ammco Workers Association as the representa-tive of any of its employees for the purpose of dealing with therespondent concerning grievances,labor disputes,wages,rates of pay,hours of employment, or conditions of work;(c)Giving effect to any contract it may have entered into withAmmco Workers Association, whether it be the contract in existenceat the time of the hearing in this case or whether it be another enteredintosubsequent to said hearing;(d)Discouraging membership in Amalgamated Association ofIron, Steel & Tin Workers of North America, Lodge 1744, or anyother labor organization of its employees,by discharging or refusingto reinstate any of its employees,or in any other manner discriminat-ing in regard to their hire or tenure of employment or any term orcondition of their employment because of membership in or activityin connection with any such labor organization; 362DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Ammco Workers Associationas the representative of any of its employees for the purpose of deal-ing with the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or conditions of work, and com-pletely disestablish AmmcoWorkers Association as such represent-ative ;(b)Offer to LeRoy Warner, Sr., LeRoy Warner, Jr., and FrankJordan, immediate and full reinstatement to their former positions,without prejudice to their seniority or other rights or privilegespreviously enjoyed by them;(c)Make whole LeRoy Warner, Sr., LeRoy Warner, Jr., andFrank Jordan for any loss of pay they have suffered by reason oftheir discharges by payment to each of them of a sum equal to thatwhich he normally would have earned as wages during the periodfrom the date of his discharge to the date of such offer of reinstate-ment, less his net earnings,19 during said period; provided that therespondent shall deduct from the back pay due each employee a sumequal to that received by such employee for work performed uponFederal, State, county, municipal, or other work-relief projects duringthe period for which back pay is due him under this Order, andshall pay any such amount deducted to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government orgovernments which supplied the funds for said work-relief projects ;(d) Post immediately in conspicuous places throughout its plantnotices to its employees stating that the respondent will cease anddesist as provided in paragraphs 1 (a), (b), (c), (d), and (e) ofthis Order and will take the affirmative action required by paragraphs2 (a), (b), and (c) of this Order;(e)Maintain such notices for a period of at least sixty (60) con-gecutive days from the date of posting;(f)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.10 Seefootnote18,supra AUTOMOTIVE MAINTENANCE MACHINERY COMPANY363AND IT IS FURTHER ORDERED that the allegations of the amendedcomplaint charging the respondent with engaging in unfair laborpractices within the meaning of Section 8 (5) of the Act, and the al-legations of the amended complaint, charging the respondent withengaging in unfair labor practices within the meaning of Section8 (3) of the Act by discharging Cassmir Niemietz and CharlesOlson, be, and they hereby are, dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.